Citation Nr: 0427073	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for second through 
fifth hammertoes of the left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for second through 
fifth hammertoes of the right foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for arthritis of the 
toes bilaterally, claimed as secondary to service-connected 
hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to October 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for arthritis of the toes 
secondary to his service-connected bilateral hammertoes and 
awarded an increased evaluation for his service-connected 
hammertoes of the left foot and service-connected hammertoes 
of the right foot, from zero to 10 percent disabling for each 
foot, effective from July 17, 2000.  Because he continues to 
disagree with the current ratings assigned, the claims of an 
increased rating above 10 percent for each service-connected 
disability remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

It is noted that in a September 2003 rating decision, the RO 
granted the 10 percent disability ratings for the appellant's 
service-connected hammertoes bilaterally effective from May 
25, 2000.

To the extent that the appellant is seeking additional 
surgical treatment for his feet, the Board notes that medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101(b) 
(2003).

The issues on appeal have been rephrased to reflect more 
accurately the disabilities for which the appellant is 
service-connected.




REMAND

This case is not yet ready for appellate review.  In its 
September 2004 Written Brief Presentation, the appellant's 
representative requests that the appellant be afforded a new 
VA examination because his feet were last examined in October 
2000, nearly four years ago.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the 
appellant's representative points out that, in an April 2004 
statement, the appellant stated that his symptoms had 
increased in severity since his last examination to the point 
that he experiences pain in his feet even without prior 
activity.  The appellant should be afforded a current VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 
(1997) (requiring a new examination where the claimant 
asserts that a disability has increased in severity since the 
time of the last VA examination).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The appellant should be afforded a VA 
feet examination to assess the severity 
of the appellant's service-connected 
bilateral hammertoes and to determine 
whether the appellant has arthritis of 
the toes secondary to his service-
connected hammertoes.  The claims folder, 
including the very thorough report of an 
October 2000 VA feet examination and the 
reports of June 2000 VA x-ray examination 
of the appellant's feet, should be made 
available to the examiner for review 
before the examination.

In completing the examination worksheet, 
the examiner is requested to note 
specifically whether either claw foot 
(pes cavus) or arthritis is present.  If 
arthritis is present, the examiner is 
requested to opine whether it is "at 
least as likely as not" caused by or 
aggravated by the appellant's service-
connected hammertoes.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation or aggravation as it 
is to find against causation or 
aggravation.  A complete rationale should 
be provided for any opinion expressed.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is service-connected hammertoes, the 
veteran is entitled to compensation for 
the degree of disability over and above 
the degree of disability that existed 
prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


